Title: General Orders, 15 March 1776
From: Washington, George
To: 



Head Quarters, Cambridge, March 15th 1776
Parole Augustine.Countersign Bristol.


The Regiments and Companies of Artillery, mentioned in Yesterdays Orders, are not to march before Sun-rise to morrow morning, when every thing belonging to them is to be ready to move off—The Men are not to put their packs in the Carts; their provisions being carried for them, the General expects the whole to carry their own packs. Any Officer, or Soldier, who is known to commit any waste, or destruction to any of the barracks, or barrack-utensils, upon their removing, will be punished with the utmost severity. The Qr Mr General to order his Assistants, to see every Article taken proper care of, when the troops march.
